UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4928


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES ENNETT BEALON, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
Chief District Judge. (7:08-cr-00038-FL-1)


Submitted:    May 6, 2009                      Decided:    July 21, 2009


Before TRAXLER,     Chief   Judge,   and   DUNCAN   and   AGEE,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Specialist, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Robert J. Higdon,
Jr., William M. Gilmore, Jennifer E. Wells, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles Ennett Bealon, Jr., appeals his sentence of

288     months’      imprisonment        for       possession      with     intent      to

distribute more than five grams of cocaine base, in violation of

21 U.S.C. § 841(a)(1) (2006).                  On appeal, Bealon contends that

the     district     court’s    upward       departure      from    the     recommended

guidelines range was unreasonable, as the recommended guidelines

range    adequately      accounts      for     Bealon’s     criminal      history,     and

that even if an upward departure was appropriate, Bealon’s 288

month sentence was unreasonable.                  We affirm.

             “Regardless of whether the sentence imposed is inside

or    outside     the   [g]uidelines      range,      the    appellate      court     must

review     the     sentence    under     an       abuse-of-discretion       standard.”

Gall v. United States, 128 S. Ct. 586, 597 (2007).                            Appellate

courts are charged with reviewing sentences for reasonableness,

evaluating both the procedural and substantive reasonableness of

a sentence.       Id. at 594, 597.

             In     determining     procedural         reasonableness,       we     first

assess     whether      the    district       court    properly       calculated      the

defendant’s advisory guidelines range.                    Id. at 596-97.       We then

determine whether the district court failed to consider the 18

U.S.C. § 3553(a) (2006) factors and any arguments presented by

the parties, treated the guidelines as mandatory, selected a

sentence     based      on    “clearly    erroneous         facts,”    or    failed     to

                                              2
sufficiently explain the selected sentence.                           Id. at 597; United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                                 Finally,

we   review    the    substantive           reasonableness            of    the     sentence,

“taking     into     account     the        ‘totality         of    the     circumstances,

including     the    extent     of    any     variance         from      the     [g]uidelines

range.’” Pauley, 511 F.3d at 473 (quoting Gall, 128 S. Ct. at

597).

            A district court may depart upward from the guidelines

range     under      U.S.     Sentencing              Guidelines         Manual      (“USSG”)

§ 4A1.3(a)     (2007)       when      “the       defendant’s             criminal     history

category substantially under-represents the seriousness of the

defendant’s        criminal     history          or     the    likelihood           that   the

defendant     will    commit       other      crimes.”              USSG    § 4A1.3(a)(1).

Commentary     to    the    guideline        states       that,       “[i]n       determining

whether an upward departure from Criminal History Category VI is

warranted,    the    court     should       consider       that      the    nature    of   the

prior offenses rather than simply their number is often more

indicative     of    the     seriousness          of     the       defendant’s       criminal

record.”    USSG § 4A1.3 cmt. n.2(B).

            Here,      Bealon        does     not       challenge          the     procedural

reasonableness of the sentence — he does not allege that the

district    court     erred     in    its     calculation           of     the    guidelines,

failed to adequately explain its sentence, or failed to apply

the § 3553(a) factors.           Instead, Bealon attacks the substantive

                                             3
reasonableness       of     the    sentence.              When      reviewing       substantive

reasonableness, we “may consider the ‘extent of the deviation’

[from the recommended guidelines range], but . . . ‘must give

due     deference     to     the    district             court’s       decision         that   the

§ 3553(a)       factors,     as    a     whole,          justify      the     extent      of   the

variance.’”       Pauley, 511 F.3d at 473-74 (quoting Gall, 128 S.

Ct. at 597).        That we would have reached a different result in

the     first    instance     is        insufficient            reason      to     reverse     the

district court’s sentence.               Id. at 474.

            Upon     reviewing          the     record,          we    conclude         that   the

district court did not abuse its discretion in sentencing Bealon

to 288 months’ imprisonment.                  Throughout the sentencing hearing,

the district court referenced Bealon’s lengthy criminal history.

The   district      court    noted       that       it    had    never      seen    a    criminal

history as extensive as Bealon’s, and characterized the history

as “a laundry list of drug offenses and other crimes, motor

vehicle    infractions.”           The        court      observed      that      Bealon    had   a

criminal history point subtotal of thirty-seven, nearly three

times     the    threshold         of     a     category         VI      criminal        history.

Therefore, the court found that criminal history category VI

greatly underrepresented Bealon’s significant criminal history.

            Our     independent          review          of   the     record     confirms      the

district    court’s        assessment         of    Bealon’s          pattern      of    criminal

behavior.         Bealon’s        extensive           criminal        history       encompasses

                                                4
twenty-four        convictions       from      2000      to     2005.        Eight      of    the

offenses are felonies, and two of them are violent crimes.                                    Both

the nature and volume of Bealon’s offenses demonstrate a rampant

disrespect for the law, the community at large, and the safety

of individuals therein.

              In    formulating         the     sentence,          the      district         court

specifically        addressed      several         of    the    § 3553(a)         factors      and

found the guidelines sentence insufficient to adequately address

them.     The       district       court       then      methodically         reviewed        the

guidelines ranges for various offense levels, first for Bealon’s

calculated     offense       level      of    thirty-one,         then      for    an   offense

level of thirty-two, and finally for an offense level of thirty-

three.    The court noted that the lower two levels would not

“adequately take into consideration the factors the [c]ourt’s

required to consider,” and would not “adequately reflect the

seriousness        of     [Bealon’s]         past       criminal       conduct      with       the

likelihood of recidivism.”                   Finally, the court determined that

an   offense        level    of    thirty-three,               with    its    corresponding

advisory guidelines range of 235 to 293 months’ imprisonment,

would    be        sufficient      to        address       the        § 3553(a)         factors.

Accordingly, the district court sentenced Bealon to 288 months’

imprisonment.

              We    find    that   the       district      court      did    not    abuse     its

discretion     in       sentencing    Bealon        to    288    months’      imprisonment.

                                               5
Rather,    it    is   apparent       that       the    court    made    the    requisite

“individualized assessment based on the facts presented,” United

States v. Carter,             F.3d          ,         , 2009 WL 1110786, at *2, *4

(4th Cir. Apr. 27, 2009) (No. 08-4643) (quoting Gall, 128 S. Ct.

at 597).        Therefore, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are    adequately             presented    in   the    materials

before    the   court   and    argument         would     not     aid   the   decisional

process.

                                                                                AFFIRMED




                                            6